          Case 1:18-cr-00487-KPF Document 87 Filed 10/05/20 Page 1 of 2
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building



MEMO ENDORSED
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     October 2, 2020

BY ECF

The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:     United States v. Brent Borland, 18 Cr. 487 (KPF)

Dear Judge Failla:

        The parties respectfully submit this joint letter in response to the Court’s September 4,
2020 Order (Dkt. 80) directing the parties to advise the Court of the status of this case by October
5, 2020. Since the August 4, 2020 proceeding in this case, the parties have been working dilige ntly
to identify and resolve potential factual and legal disputes—including as they relate to the
defendant’s prior objections to the United States Probation Office’s Presentence Investiga tio n
Report (“PSR”)—in advance of sentencing. The parties’ discussions, which are not yet complete,
have been productive and have already narrowed the potential issues in dispute. For example, the
parties have reached agreement on the following United States Sentencing Guidelines
enhancements, which are also reflected in the PSR’s calculations: (i) an addition of four levels,
pursuant to U.S.S.G. § 2B1.1(b)(2)(B), because the offense resulted in substantial financ ia l
hardship to 5 or more victims; (ii) an addition of two levels, pursuant to U.S.S.G. '
2B1.1(b)(10)(B) and (C), because a substantial part of the fraudulent scheme was committed from
outside the United States, and the offense involved sophisticated means; and (iii) an addition of
two levels, pursuant to U.S.S.G. § 3B1.1(c), because the defendant was an organizer, leader,
manager, or supervisor in criminal activity. The parties are continuing to discuss (a) relevant
conduct that the Court should consider in connection with sentencing, including conduct which
could increase the enhancement for the loss amount from 20 levels, pursuant to U.S.S.G. §
2B1.1(b)(1)(K), to 22 levels, pursuant to U.S.S.G. § 2B1.1(b)(1)(L), and (b) the defendant’s prior
objections to factual assertions in the PSR. The parties are continuing to make progress in
narrowing the potential issues in dispute. Accordingly, we respectfully request permission to
           Case 1:18-cr-00487-KPF Document 87 Filed 10/05/20 Page 2 of 2




  provide the Court with a status update within 30 days which will identify the remaining issues in
  dispute, if any, and present a proposal for proceeding toward sentencing.

                                                  Respectfully submitted,

                                                  AUDREY STRAUS
                                                  Acting United States Attorney


                                              By:___________________________
                                                  Edward Imperatore
                                                  Negar Tekeei
                                                  Assistant United States Attorneys
                                                  (212) 637-2327 / 2482


  CC (by ECF): Florian Miedel, Esq.
               Christopher Madiou, Esq.
               Counsel for Brent Borland


Application GRANTED, on the understanding that no further extensions
will be sought. The parties are hereby ORDERED to submit to the Court,
on or before November 4, 2020, a further status update and proposal for
proceeding toward sentencing.



Dated:    October 5, 2020                           SO ORDERED.
          New York, New York




                                                    HON. KATHERINE POLK FAILLA
                                                    UNITED STATES DISTRICT JUDGE
